Citation Nr: 1122266	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as a social and emotional disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active duty service from June 19, 1974, to July 24, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination entered in February 2008 by the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).

In June 2009, the Veteran testified at a Board hearing before a Veterans Law Judge that is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.

In October 2009, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion for Remand.  In a January 2011 Order, the Court granted the Joint Motion, vacating the Board's decision and remanding the matter to the Board.

The Board notes that, in April 2011, the Veteran's attorney requested and received an extension until June 27, 2011, to submit evidence or argument to the Board.  Thereafter, in May 2011, the Board received a statement from the Veteran's attorney, requesting that the Veteran's claim be remanded pursuant to the January 2011 Joint Motion for Remand.  Therefore, the Board is proceeding with this appeal prior to June 27, 2011.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The January 2011 Joint Motion for Remand indicated that the Board did not provide adequate reasons and bases for why the RO had not requested or obtained the Veteran's Social Security Administration records.  Evidence associated with the claims file shows that the Veteran had been in receipt of Social Security benefits for mood disorders or an adjustment disorder since 1995.  The Board finds that, pursuant to the Joint Motion and the Court's Order, a remand is necessary to request and obtain these records.

Furthermore, the Veteran's June 2009 Board hearing was conducted by a Veterans Law Judge that is no longer employed at the Board.  In February 2011, the Veteran indicated that he wanted to appear at an additional hearing before the Board at the RO.  Since Travel Board hearings are scheduled by the RO, this matter must be handled on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request all records pertaining to the Veteran from the Social Security Administration and associate them with the claims file.

2.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  Thereafter, schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

